UNITED STATES COURT OF APPEALS
                                FIFTH CIRCUIT

                                      ____________

                                      No. 00-30867
                                      ____________


              UNITED STATES OF AMERICA,


                                          Plaintiff-Appellee,

              versus


              EDWARD JOHN FLUNKER,


                                          Defendant-Appellant.



                       Appeal from the United States District Court
                          For the Eastern District of Louisiana
                                USDC No. 98-CR-75-1-N

                                     August 13, 2001

Before EMILIO M. GARZA, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       AFFIRMED. See 5th Cir. Loc. R. 47.6.




       *
              Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.